Citation Nr: 1226951	
Decision Date: 08/03/12    Archive Date: 08/10/12	

DOCKET NO.  08-29 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease, atrial fibrillation, and atrial scarring due to radiation treatment.

2.  Entitlement to an initial disability rating in excess of 60 percent for restrictive ventilatory disease.

3.  Entitlement to an initial (compensable) disability evaluation for myelodysplasia, as residual of radiation treatment.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to January 1973.  He also had periods of service with the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in Huntington, West Virginia.  

A review of the record reveals that this case was previously before the Board in July 2010 at which time it was determined the criteria for entitlement to an initial disability rating of 70 percent, but not higher, for the Veteran's mood disorder had been met since July 5, 2002.  The other issues listed on the title page of this decision were remanded for further development.  The requested actions have been accomplished to the extent possible and the case has been remanded for further development.  

The Board notes the Veteran has multiple health problems and VA has recognized this.  In addition to the disabilities at issue, service connection is in effect for:  residuals of radiation treatment resulting in peripheral neuropathy of the left lower extremity, rated as 40 percent disabling; residuals of radiation treatment resulting in peripheral neuropathy of the right lower extremity, rated as 40 percent disabling; hepatitis C, rated as 40 percent disabling; radiation burn scars of the esophagus, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; radiation treatment resulting in peripheral neuropathy of the right upper extremity, rated as 10 percent disabling; radiation treatment resulting in peripheral neuropathy of the left upper extremity, rated as 10 percent disabling; erectile dysfunction, rated as noncompensably disabling; and bilateral hearing loss, rated as noncompensably disabling.  With consideration of the bilateral factor, a combined disability rating of 100 percent has been in effect since November 19, 1999.  The Veteran is also entitled to special monthly compensation on account of the loss of use of a creative organ from July 5, 2002.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's heart disease has not been shown to be productive of chronic congestive heart failure; or, a workload of 3 METS ( metabolic equivalents) or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, left ventricular ejection fraction of less than 30 percent.

2.  Throughout the appeal period, there has been no showing of less than 50 percent predicted forced vital capacity (FVC); or diffusion capacity of the lungs for carbon monoxide by the single breath method (DLCO)(SP) less than 40 percent predicted; or maximum exercise capacity less than 15 milliliters/kilograms/min oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension; or outpatient oxygen therapy being required.

3.  The competent evidence of record demonstrates that, during the entire appeal period, the service-connected myelodysplasia is manifested by complaints of fatigue and weakness, but without any evidence demonstrating that hemoglobin is 8 milligrams\100 milliliters or less.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability in excess of 60 percent for the Veteran's heart disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic Code 7005 (2011).  

2.  The schedular criteria for entitlement to a disability rating in excess of 60 percent for restrictive ventilatory disease are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6825-6833 (2011). 

3.  The schedular criteria for an initial (compensable) evaluation for myelodysplasia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.117, Diagnostic Code 7700 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations set forth certain notice and assistance requirements.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.156 (a), 3.159 and 3.326 (a) (2011).  After reviewing the claims folder, the Board finds that the Veteran has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), indicated that upon receipt of an application for service connection, VA is required to notify a claimant of what information and evidence are needed to substantiate the elements of the claim for service connection, including how a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In Dingness, the Court also declared that "in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven thereby rendering Section 5103 (a) notice no longer required because the purpose of the notice is intended to serve has been fulfilled.  Id. at 491.  Such is the case here, and, therefore, no further VCCA notice is required with respect to the claims for initial higher disability ratings.  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  In particular, the information and evidence associated with the claims file consist of the Veteran's service records, VA post treatment records, reports of VA examinations, and written statements submitted by the Veteran and his representative in support of his claims.  

Based on the foregoing, there is no identified evidence that has not been accounted for with respect to the claim, and under the circumstances of this case, VA has satisfied its duty to assist the Veteran.  Accordingly, further development and further expending of VA's resources is not warranted at this time.  See 38 U.S.C.A. § 5103A.  

Pertinent Laws and Regulations With Regard to Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

If the disability has undergone varying and distinct levels of severity through the entire time period the increased rating claim has been pending, staged ratings will be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In reviewing the evidence as it pertains to the Veteran's psychiatric status, the Board notes that, although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000)  (The Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  (The law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  


Coronary Artery Disease

Throughout the rating period on appeal, the service-connected heart disease has been rated as 60 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7005.  

Under these criteria, a 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year; or workload greater than 3 METS but not greater than 5 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent rating is for assignment when there is documented coronary artery disease resulting in chronic congestive heart failure; or, workload of 3 METS or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METS at which dyspnea, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METS and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104 (note (2)).

The pertinent medical evidence of record with regard to the Veteran's heart disease includes the report of a rating examination accorded the Veteran by VA in May 2003.  The examiner noted that review of the claims file reflected that the Veteran's coronary artery disease was more likely than not caused by radiation therapy he had undergone in the past.  Electrocardiogram tracings showed atrial fibrillation.  The heart exhibited regular rhythm and no murmur.  The left ventricle was of normal size.  There was possible hypokinesis of the postobasal wall with otherwise normal wall motion qualitatively.  The right auricle was of normal size, but appeared hypokinetic.  The left auricle was difficult to characterize.  There were many rejected beats, about two-thirds of the total, presumably due to arrhythmia.  The examiner questioned whether the Veteran might have atrial fibrillation.  The resting left  ventricle ejection fraction was 49 percent (normal was described as at least 55 percent).  It was noted the accuracy might be compromised because of the many rejected beats.  As for a diagnosis, the examiner stated "minor abnormality."  

Of record are reports of periodic VA cardiology outpatient visits.  At the time of one such visit in August 2008, it was noted at the Veteran's last visit he was seen for status post coronary artery bypass grafting.  It was remarked he had stable angina pectoris and chronic atrial fibrillation.  Notation was also made of chronic moderate mitral regurgitation and chronic moderate tricuspid regurgitation.  Fatigue was described as likely due to chronic atrial fibrillation and valvular disease.  A valve repair was not indicated at the present time.  Currently, the Veteran stated his heart rate was too fast on his current medication.  He went to a private cardiologist and was given a prescription for another medication.  As a result, he felt much better and his heart rate was better controlled.  However, this seemed contra intuitive to the VA examiner who remarked on the potency of the beta blocker.  The Veteran had no angina, no paroxysmal nocturnal dyspnea, no orthopnea, no swelling, and no syncope.  

On current examination, heart rate was described as regular without murmurs or gallops.  The assessment was chronic atrial fibrillation with a tendency for rapid ventricular response.  The Veteran was to take generic Atenolol at a dose of 50 milligrams for three weeks, then increase to 100 milligrams every morning and 50 milligrams every evening for one week, then back to Tenormin for 1 to 2 weeks.  He was then to be seen for reevaluation after the beta blocker trials.  

When he returned the following month, the Veteran stated that at the dosage of Atenolol, he felt great.  There were no symptoms of palpitations or shortness of breath whatsoever.  He had no angina.  On current examination, the heart was described as slightly irregular.  There was a soft systolic murmur.  The Veteran was to return in 6 months.  

Additional evidence includes the report of a cardiology outpatient visit in November 2009.  It was remarked the Veteran was currently doing well.  He expressed no cardiac complaints.  Heart size was described as normal on recent X-ray study.  The examiner noted he looked at it himself and the CT ratio was less than 50 percent.  There was no angina pectoris.  On current examination the heart was described as irregular with a Grade II\VI systolic murmur at the apex.  The assessment was chronic atrial fibrillation now with a controlled ventricular rate.  Also assessed was chronic murmur described as compensated.  Angina was described as currently stable.  The Veteran was given his medications and was not to return for another year.

The Veteran was accorded a heart examination by VA in February 2011.  The Claims file was reviewed by the examiner.  The Veteran complained that he currently had no stamina.  Review of the file noted the diagnosis of premature coronary artery disease related to radiation treatment and atrial fibrillation secondary to atrial scarring related to the radiation treatment.  It was noted the Veteran had previously been seen in November 2010 with a diagnosis of coronary artery disease status post coronary artery bypass grafting with very little if any angina pectoris.  It was also remarked he had chronic compensated tricuspid regurgitation and mitral regurgitation.  It was stated chronic atrial fibrillation was present and required Warfarin to keep the International normalized ratio (INR) in the therapeutic range.  The Veteran was continuing to take Atenolol and Doxepin as well as the Warfarin.

On current examination there was no evidence of congestive heart failure or hypertension.  Heart sounds were present at DS1 and DS2 levels.  Rhythm was regular.  There was medical contraindication to exercise testing because the Veteran was not able to walk on a treadmill long enough for testing due to his comorbid lung disease.  The examiner was not able to provide an estimate of activity level in METS because of this.  However, by X-ray study and echocardiogram, the examiner stated the Veteran's heart size was normal.  

The examiner stated there was mild to moderate septal dyskinesia present.  There was preservation of the apical lateral wall motion.  The overall ventricular systolic function was at the lower limits of normal with an estimated left ventricular ejection fraction of 55 percent.  There was moderate thickening of the aortic valvular cusps.  Three cusps were present.  The cusp separation was moderately reduced.  Doppler interrogation across the aortic valve estimated the peak gradient of 16 MMHG with a mean gradient of 8 MMHG.  Further Doppler interrogation of the aortic valve revealed no evidence of aortic regurgitation.  Mitral valve contour was normal.  Doppler interrogation showed mild mitral regurgitation.  The interrogation of the tricuspid valve showed moderate tricuspid regurgitation.  The diastolic function parameters were nondiagnostic because of the cardiac rhythm.  No thrombus was seen and no pericardial effusion was seen.  The examiner stated there was septal dyskinesia present.  The remaining left ventricular wall segment contractilities were preserved.  The overall left ventricular systolic function was lower limits of normal, or the estimated left ventricular ejection fraction of 50 to 55 percent.  There was mild calcific aortic stenosis without aortic regurgitation.  There was mild mitral regurgitation.  There was moderate tricuspid regurgitation.  

With use of the Holter monitor, the examiner stated the underlying rhythm was atrial fibrillation with moderate to rapid ventricular response noted throughout the recording, with heart rates ranging from 75 to 160 per minute.  The diagnosis was coronary artery disease with atrial fibrillation, scarring, and septal dyskinesia.  In sum, the examiner stated the Veteran did not have chronic congestive failure and ejection fraction was 50 to 55 percent as noted above.  

VA records thereafter dating to April 2012 do not show total impairment attributable to the heart disease.

Based on the aforementioned evidence of record, the Board finds that the overall disability picture from the Veteran's organic heart disease most nearly approximates the 60 percent rating currently in effect.  There is no support in the medical evidence for an evaluation in excess of that amount.  The 60 percent evaluation recognizes there is a significant degree of impairment.  However, it is not shown that the Veteran has met the requirements for the next schedular rating of 100 percent under Code 7005.  Ischemic heart disease has not been manifested by chronic congestive heart failure.  Also, it has not been shown that he has left ventricular dysfunction with an ejection fraction of less than 30 percent.  The estimated ejection fraction at the time of the recent heart examination accorded the Veteran in 2011 was 50 to 55 percent.  The estimate of activity level in METS was not provided because of the Veteran's lung disease and cardiac disease in combination limiting his functional ability.  However, the pertinent evidence of record over the past several years shows that the Veteran's heart disease has been fairly stable with medication.  The findings that are available do not draw the presence of total impairment attributable to the heart disease.  As noted above, the overall left ventricular systolic function, while low, is at the lower limits of normal.  There is no evidence of congestive heart failure or pulmonary hypertension.  Also, the Veteran's heart size is described as normal, there is no evidence of aortic regurgitation, and there is only mild mitral regurgitation and evidence of normal to only moderate bicuspid regurgitation.

Restrictive Ventilatory Disease

Diagnostic Codes 6825 through 6833 are rated under the general rating formula for interstitial lung disease.  The interstitial lung disease is included in Code 6825, (diffuse interstitial fibrosis, that is, interstitial pneumonitis, fibrosing alveolitis), "6826 (desquamative interstitial pneumonitis), Code 6827 (pulmonary alveolar proteinosis), Code 6828 (eosinophilic granuloma of lung), Code 6829 (drug-induced pulmonary pneumonitis and fibrosis), Code 6830 (radiation-induced pulmonary pneumonitis and fibrosis), Code 6831 (hypersensitivity pneumonitis, that is, extrinsic allergic alveolitis), Code 6832 (pneumoconiosis, that is, silicosis, anthracosis, and so forth), and Code 6833 (asbestosis).

The general rating formula for an interstitial lung disease (Code 6825 through 6833) provides that forced vital capacity (FVC) of 50 to 64 predicted, or; effusion capacity of carbon monoxide, single breath (DLCO) (SB)) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ML\KG\MIN oxygen consumption with cardio respiratory limitation, is rated 60 percent disabling.  

The maximum schedular rating of 100 percent is authorized when the (FVC) is less than 50 percent of predicted value or; (DLCO) (SB) is less than 40 percent predicted, or; maximum exercise capacity is less than 15 ML\KG\MIN oxygen consumption with cardio respiratory limitation or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97 (2011).  

The pertinent medical evidence in this case consists of VA examinations and VA treatment records.

The pertinent evidence includes the report of VA examination of the Veteran in May 2003.  The Veteran complained of shortness of breath for no reason at all.  He had to sit down when walking outside at times.  He denied any night sweats, weight loss, or weight gain.  He was not taking any medication for his breathing at the present time.  Recent X-ray studies showed an infiltrate in the left lower lung field.  Reference was made to a chest X-ray study done in 1989 that showed slight amblical pleural thickening and minimal increase in pleural opacity and upper para mediastinum area which might be due to radiation.  Pulmonary function testing noted the Veteran was 69 inches tall and weighed 200 pounds.  The DLC/SB was 72 percent of that predicted (as noted above, for the next higher rating of 100 percent, the DLCO is less than 40 percent of predicted).  The FVC was determined to be 54 percent predicted and that is in line with the 60 percent rating currently in effect.  There is no indication of cor pulmonale or pulmonary hypertension or that the Veteran required outpatient oxygen therapy, all criteria indicative of the assignment of a 100 percent rating.  The impression was moderate restrictive ventilatory defect.  There was to be no change with the use of the inhaled bronchodilator.  Lung volumes were decreased, but were consistent with no more than mild to moderate pleural restriction.  DLCO was mildly decreased, but corrected when adjusted for alveolar volume.  The impression was history of radiation therapy which might have caused the radiation pneumonitis which resolved and possible fibrosis which has caused morning mild restrictive ventilatory defect.  

Reports of VA outpatient visits on periodic occasions over the past few years reflect that the Veteran was seen on one occasion in December 2009 for follow-up purposes primarily for his heart disease.  It was stated he had no shortness of breath or cough.  He was feeling all right with no weight gain.  The lungs exhibited bibasilar dullness with diminished breath sounds.  The Veteran was described as stable medically.  

The Veteran was accorded an examination of the respiratory system by VA in February 2011.  The claims file was reviewed by the examiner.  The Veteran complained that his dyspnea was worsening.  He had not received treatment for his respiratory symptoms and he had not tried any treatment in the past.  On examination there was no evidence of heart failure or pulmonary hypertension.  Rhythm was regular and there were no extra heart sounds.  Both right and left abnormal breath sounds were decreased.  Diaphragm excursion and chest expansion was described as normal.  There was no chest wall scarring, no deformity of the chest wall, no signs of significant weight loss or malnutrition, and no condition that could be associated with pulmonary or respiratory disease.  X-ray studies showed a shallower inspiration on current study, with no acute cardiopulmonary disease process being identified.  

Following echocardiogram, it was stated that mild to moderate septal dyskinesia present.  The overall left ventricular systolic function was at the lower limits of normal with an estimated left ventricular injection fraction of 50 to 55 percent.  There was moderate thickening of the aortic valvular cusps.  There was mild calcific aortic stenosis without aortic regurgitation.  Mitral regurgitation was mild and tricuspid regurgitation was moderate.

On pulmonary function testing, spirometry and lung volume showed severe restrictive defect.  There was no immediate change after inhaled bronchodilators.  Diffusion capacity was described as mildly reduced.  FVC was 47 percent (pre) and 52% (post).  DLCO was 71 percent predicted.  The FVC was described as most reflective of restrictive lung disease.

The examination diagnosis was radiation induced restrictive lung disease.  As for impact on occupational activities, it was stated there was a lack of stamina, with weakness and fatigue.  Notation was made that the Veteran reported dyspnea with mild exertion limits on recreation activities, performing chores, and doing exercise.  The Veteran was currently not working and last worked about 15 years later.  He stated he could not work anymore because of heart problems, leg pain, shortness of breath and lack of stamina.  

VA records dated through April 2012 do not show findings that would warrant a 100 % schedular rating.

Reviewing the evidence of record the Board finds that the medical findings do not warrant the assignment of a rating in excess of 60 percent at any time during the appeal.  The Board acknowledges the Veteran has significant restrictive lung disease.  That is reflected by the assignment of the 60 percent rating current in effect.  However, as noted above, in order for there to be a higher schedular rating, the FVC would need to be less than what he has shown, the DLCO would have to be less than what has been predicted on the reflection testing he was accorded, or there would have to be right heart failure, outpouring hypertension, or he would be shown to require outpatient oxygen therapy.  None of these has been indicated.

The Board acknowledges the Veteran is competent to report symptoms such as weakness and fatigue because this requires only personal knowledge as it comes to him through his senses.  Lanyo, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his respiratory impairment, according to the appropriate Diagnostic Codes.  See Robinson v. Shinseki, 557 F.3d, 1355 (2009).  The evidence concerning the nature and extent of his disability has been provided by the medical personnel who have examined him by using a number of different tests during the course of the current appeal.  The medical findings as provided in the examination reports directly address the criteria on which his respiratory disability is evaluated.  The overall symptom picture does not more nearly approximate the criteria for a disability rating in excess of the 60 percent now in effect.  

Myelodysplasia

The Veteran's myelodysplasia is evaluated as noncompensably disabling under Code 7700.  Under this Code, anemia with hemoglobin, 10 gm\100 ml or less, asymptomatic, is rated noncompensably disabling.  Anemia with hemoglobin with 10 gm\100 ml or less with findings such as weakness, easy fatigability or headaches, is rated 10 percent disabling.  Anemia with hemoglobin with 8 gm\100 ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath, is rated 30 percent disabling.  Anemia with hemoglobin with 7 gm\100 ml or less, with findings such as dyspnea on nonexertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (3 episodes in the last 6 months), is rated 70 percent disabling.  Anemia with hemoglobin 5 gm\100 ml or less, with findings such as high output congestive heart failure or dyspnea is rated 100 percent disabling.  A note to Code 7700 provides a complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be rated separately.  38 C.F.R. § 4.117.  (The Board notes that service connection is in effect for neuropathy involving both the upper and lower extremities).

The Board finds that a compensable rating is not warranted for the service-connected myelodysplasia at any time during the appeal.  The Veteran reports that he experiences fatigue and weakness all the time.  He is competent to report that he experiences such symptomatology.  However, there is no competent evidence of record indicating that the Veteran's hemoglobin was ever 10 gm\100 ml or less at any time during the appeal.  

Notation was made at the time of the rating examination accorded the Veteran November 2011 of laboratory testing done in September 2009, December 2009, April 2010, July 2010, and February 2011.  All showed hemoglobin counts between 14 and 15.  It was noted that the normal range was 14 to 18.  As recently as November 2011, hemoglobin counts were 14. 6 and 15.2, both in the normal range.  Blood counts were normal in April 2012.

With regard to the Veteran's complaints about fatigue, the record reflects that VA has considered the complaint of fatigue in its evaluation of the Veteran's hepatitis C for which he has been given a 40 percent disability rating.  There is a lack of evidence in this case indicating that the Veteran's normal hemoglobin levels cause symptoms such as fatigue in addition to the fatigue for which he is being compensated with a 40 percent rating for the hepatitis C.  

The Board finds that a compensable rating based on the fatigue symptom would cause inadmissible pyramiding.  See 38 C.F.R. § 4.14 (VA must avoid pyramiding, that is, evaluating the same disability under different Diagnostic Codes or evaluating the same manifestation under different Diagnostic Codes).  Consequently, in the absence of any symptoms caused by the myelodysplasia in addition to those for which the Veteran is receiving compensation pursuant to his other service-connected disorders, particularly his hepatitis C, a compensable rating for myelodysplasia is not warranted.  

Extraschedular Consideration

Referral for extraschedular consideration is not appropriate with regard to the disabilities at issue because the symptoms that have been shown with respect to each of the disabilities at issue are those expected to be present in each of the disorders at issue.  The rating criteria are more than adequate, and extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321 (b) (1); Thun v. Peake, 22 Vet. App. 111 (2008).





ORDER

An initial disability evaluation in excess of 60 percent for coronary artery disease is denied.

An initial disability evaluation in excess of 60 percent for restrictive ventilatory disease is denied.

An initial compensable evaluation for myelodysplasia is denied.




	                     ______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


